George Potter, the petitioner for a writ of habeas corpus and discharge from custody, charges that he is unlawfully restrained of his liberty by the superintendent of the workhouse of the city of Dayton.
The petitioner alleges that he was convicted in the Municipal Court of the city of Dayton under an affidavit charging him with being an habitual offender and thereupon was sentenced to imprisonment for a term of three years. He complains that he was deprived of constitutional rights in that, he was without the benefit of counsel when he entered a plea of guilty, and that the sentence to prison for three years for the commission of four misdemeanors imposed upon him cruel and unusual punishment.
The answer of the respondent admits the detention of the petitioner and alleges such detention is in compliance with a commitment issued by the judge of the Municipal Court of Dayton, and that respondent "continues to detain him until the sentence imposed by the trial court has been fully executed or until he be otherwise discharged according to law."
It being disclosed that the three-year sentence, by *Page 447 
virtue of which the respondent asserts the petitioner has been detained, has expired, it is ordered that he forthwith be discharged from confinement.
Petitioner discharged.
MATTHIAS, HART, ZIMMERMAN, STEWART, TURNER and TAFT, JJ., concur.